DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
Claims 47-48, 50-53, 57-72 are currently pending and have been fully considered.
Claims 1-46, 49, and 54-56 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 47-48, 50-53 and 57-72 are rejected under 35 U.S.C. 103 as being unpatentable over GAO (USPGPUB 2010/0130763) in view of NIELSEN (WO 2012/130961). 

GAO teaches in the abstract that a lipid material is contacted with an alcohol in the presence of a metal alkoxide conjugated to a solid support.  (step c) adding a second alcohol and one or more non-enzymatic catalysts to the composition wherein the one or more non-enzymatic catalysts is immobilized on a solid resin).  GAO teaches an embodiment in which a further step is performed with an alkaline catalyst (wherein step c) is followed by a step in which one or more alkaline agents is added).  
GAO teaches in paragraph 15 that the lipid material comprises free fatty acid.  The lipid material is taught in paragraphs 28-29 to comprise a mixture of free fatty acids, and glycerides.
GAO further teaches in paragraph 44 that the reaction product may be post-treated to remove reaction byproducts and/or impurities.
Water in the solution may be removed.
Excess alcohol in the solution may be removed (step d) separating light phase from heavy phase).  
GAO teaches in paragraph 31 that while the lipid material may be contacted with the metal catalyst with no pretreatment, the lipid material may be dried prior to the process to be less than or equal to 10% of water (step b) reduce the water in the composition by reducing the water content of the heavy phase to be within the range of 0-15 wt% by weight of the heavy phase and/or reducing the light phase to be within the range of 200-600 ppm).
A prima facie case of obviousness exists wherein the claimed ranges overlap.
GAO does not teach a step of reacting a free fatty acid, and/or a fatty acid feedstock with an alcohol and one or more liquid lipolytic enzymes to produce a composition that comprises a light phase and a heavy phase comprising an alcohol, glycerol and water.  
However, GAO does teach in paragraph 31 that some lipid material may need to be pretreated according to the purity of the fatty acid ester desired.  
NIELSEN teaches a process for the production of biodiesel by use of microbial enzymes.
NIELSEN teaches in lines 29-35 of page 6, and lines 1-31 of page 7, a process wherein a triglyceride feedstock, a lower alcohol and water is subjected to a first lipase catalyzed transesterification step that forms a reaction mixture 1 that comprises fatty acid alkyl ester, free fatty acid and free glycerol (light phase) and a water/glycerol phase (heavy phase).  

The motivation to do so is taught in GAO, to reach a desired purity of the fatty acid alkyl ester in the product. 
Regarding claim 52, GAO further teaches in paragraph 65 the use of vacuum drying for the removal of water.  
Regarding claims 50-51 and 53, GAO does not explicitly teach different methods for drying the starting lipid material.
However, using heating by convection or a gas or by flash drying are all known substitutes for one of ordinary skill in the art for dewatering and absent evidence to the contrary, it appears that it would be obvious to one of ordinary skill in the art to use other known methods to remove water.
Regarding claim 57, GAO does not explicitly teach that the amount of the catalysts used is from 10-25% of light phase.
However, it has been held that wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 60, GAO does not explicitly teach the use of centrifugation or decanting for separating the light phase and the heavy phase.
However, GAO teaches in paragraph 45 that centrifugation is known in the art as a separation technique.  
It would be obvious to remove water and alcohol from the final product that is taught in GAO by centrifugation.
Regarding claim 61, NIELSEN teaches in lines 3-8 of page 3 that the starting material may be lipid material may be derived from oils such as coconut oil.
Regarding claims 62-63, GAO does not explicitly teach further steps such as acidification.
However, GAO teaches in paragraph 44 that the reaction product solution may be subjected to at least one additional chemical reaction to convert the glycerides to fatty acid alkyl esters.  
It would be obvious to use acidification to treat the solution prior to treatment with contact with the alkaline agent as acidification for transesterification is known in the art.  
Regarding claim 64, NIELSEN teaches removal of water and alcohol.

Regarding claims 66-67, NIELSEN teaches in lines 29-30 of page 6 that the alcohol used may be a lower alcohol such as methanol and ethanol.
Regarding claims 68-69, the alcohol used in the process taught in GAO is taught to be methanol and ethanol in paragraph 33.  
Regarding claim 70, GAO teaches in paragraph 31 that while the lipid material may be contacted with the metal catalyst with no pretreatment, the lipid material may be dried prior to the process to be less than or equal to 10% of water (step b) reduce the water in the composition by reducing the water content of the heavy phase to be within the range of 0-15 wt% by weight of the heavy phase and/or reducing the light phase to be within the range of 200-600 ppm).
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 71, NIELSEN teaches that the enzyme used include lipases.
Regarding claim 72, GAO teaches that the solid support is taught in paragraph 23 to comprise a polymeric support.  The solid support is further taught to be a variety of sizes and forms including microbeads and others.  
Response to Arguments
Applicant’s amendments regarding the non-enzymatic catalyst being supported on a resin, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of GAO (USPGPUB 2010/0130763) in view of NIELSEN (WO 2012/130961).
GAO teaches the production of fatty acid alkyl ester by the use of alkoxide catalysts on polymeric solid support.  It would be well within one of ordinary skill in the art to employ in series two different methods for treating fatty acid alkyl esters to reach a desired conversion amount.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JACKAM (U.S. 8088183) teaches a process for the transesterification of glycerides.  JACKAM teaches the use of acid to convert soap to free fatty acid.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771      



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771